UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6195



RODDY S. HAYDEN,

                                            Plaintiff - Appellant,

          versus

THOMAS R. CORCORAN, Warden; CORRECTIONAL
MEDICAL SYSTEMS; CHERYL SAUNDERS, R.N.; JACK
MOMODU, M.D.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-96-
3386-L)

Submitted:   May 1, 1997                    Decided:   May 13, 1997

Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Roddy S. Hayden, Appellant Pro Se. Severn Eyre Savage Miller,
SEMMES, BOWEN & SEMMES, Baltimore, Maryland; Philip Melton Andrews,
KRAMON & GRAHAM, P.A., Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Hayden
v. Corcoran, No. CA-96-3386-L (D. Md. Jan. 23, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2